DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0343406 ("Ikedo") in view of Japanese Patent No. JPH09162437 ("Akio").
Regarding claim 1, Ikedo discloses a photoelectric conversion apparatus comprising: 
a photodiode (302, Fig. 13) configured to cause avalanche multiplication therein (paragraph [0070]); 

a control circuit (206, Fig. 2) configured to perform control to bring the photodiode into a waiting state in which the avalanche multiplication is possible (PEN is H, paragraph [0071]), and a stop state in which the avalanche multiplication is stopped (PEN is L, paragraphs [0071]-[0073]), 
wherein the control circuit (206, Fig. 2) is configured to perform control for a period from a start to an end of the cumulation (exposure period, paragraph [0070]), to set a ratio (1:1 ratio, paragraph [0078]) of a length of a period during which the photodiode is in the stop state (PEN is L, Fig. 14B) to a length of a period during which the photodiode is in the waiting state (PEN is H, Fig. 14B and paragraph [0078]), as a first ratio (Fig. 14B, paragraph [0078]), and 
to switch the ratio of the length of the period during which the photodiode is in the stop state (PEN is L, Fig. 14C) to the length of the period during which the photodiode is in the waiting state (PEN is H, Fig. 14C), to a second ratio that is higher than the first ratio (1:4 ratio, paragraph [0079]).
Ikedo does not disclose that the change of ratio of the length of the period during which the photodiode is in the stop state to the length of the period during which the photodiode is in the waiting state occurs before and after the count signal reaches a threshold value.
However, Akio discloses adjusting the bias voltage of an avalanche photodiode based the counted value in a predetermined time period of the pulse counter (paragraphs [0010]-[0011], [0022]).

Regarding claim 2, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses that the control circuit (206, Fig. 2, paragraph [0076]) keeps the photodiode in the waiting state (PEN is H, Fig. 14A, paragraph [0077]) while the count value of the counter increases, and wherein the control circuit (206, Fig. 2, paragraph [0076]) sequentially sets the photodiode to each of the waiting state and the stop state (PEN is alternating between H and L, Figs. 14B-14C, paragraph [0078]-[0079]).
Ikedo does not explicitly disclose keeping or adjusting the state of photodiode based on the count signal being below or reaching a threshold value.
However, Akio discloses adjusting the bias voltage of an avalanche photodiode based the counted value in a predetermined time period of the pulse counter (paragraphs [0010]-[0011], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to keep or adjust the state of photodiode in Ikedo based on the counted value of the pulse counter as disclosed by Akio in order to prevent saturation when incident light is very strong by performing a light reduction effect.
Regarding claim 4, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses the control circuit (206, Fig. 2, paragraph [0076]) sets the photodiode (302, Fig. 13) to the stop state for a period of a first 
Ikedo does not explicitly disclose adjusting the length of the periods based on the count signal being below or reaching a threshold value.
However, Akio discloses adjusting the bias voltage of an avalanche photodiode based the counted value in a predetermined time period of the pulse counter (paragraphs [0010]-[0011], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to keep or adjust the state of photodiode in Ikedo based on the counted value of the pulse counter as disclosed by Akio in order to prevent saturation when incident light is very strong by performing a light reduction effect.
Regarding claim 9, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses that the control circuit (206, Fig. 2) performs control to set the photodiode to the waiting state in which the avalanche multiplication is possible (PEN is H, paragraph [0071]) and the stop state in which the avalanche multiplication is stopped (PEN is low, paragraph [0072]).

However, Akio discloses adjusting the bias voltage of an avalanche photodiode based the counted value of the pulse counter (paragraphs [0010]-[0011], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the ratio in Ikedo based counted value of the pulse counter as disclosed by Akio in order to prevent saturation when incident light is very strong and accurately detect backscattered light when incident light is less strong.
Regarding claim 14, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses a plurality of pixels (201, Fig. 2) including the photodiode (paragraph [0023]), wherein the control circuit (206, Fig. 2) is connected in common to the plurality of pixels (206 is connected to all pixels 201, Fig. 2, paragraph [0026]).
Regarding claim 15, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses the photodiode (300, Fig. 5, includes photodiode) is mounted on a first semiconductor substrate (501, Fig. 5), and the counter is mounted on a second semiconductor substrate (502, Fig. 5), and wherein the first semiconductor substrate and the second semiconductor substrate are stacked (Fig. 5, paragraph [0032]).
Regarding claim 16, Ikedo in view of Akio discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses the avalanche diode includes a cathode and an anode (302, Figs. 3 or 13,), the waiting state is a state in which a voltage 
Regarding claim 17, Ikedo in view of Akio discloses an imaging system (120, Fig. 1) comprising: the photoelectric conversion apparatus according to claim 1 (100, Fig. 1); and Ikedo further discloses a signal processing unit (101, Fig. 1) configured to process a signal output from the photoelectric conversion apparatus (paragraphs [0023], [0043]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikedo in view of U.S. Patent Publication No. 2008/0290259 ("Mathewson").
Regarding claim 13, Ikedo in view of Aiko discloses the photoelectric conversion apparatus according to claim 1, and Ikedo further discloses that the control circuit switches between the waiting state and the stop state of the photodiode by changing a potential at [a cathode] of the photodiode.
Ikedo does not disclose changing a potential at an anode of the photodiode.
However, Mathewson discloses that the change in potential can be made either at the anode or cathode (paragraph [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to bias the either the anode or cathode of a photodiode as is well known in the art that it achieves the same goal of ensuring the total voltage across the photodiode to greater than the breakdown voltage in order to operate in Geiger mode.
Allowable Subject Matter
Claims 3, 5-8, 10-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
The following is a statement of reasons for the indication of allowable subject matter:  The invention as disclosed, specifically in combination with the count signal reaching a second threshold value that is greater than the first threshold value, and a correction unit configured to correct the count signal based on the length of the period of the stop state when the count signal output from the counter exceeds the threshold value, or a distance information acquisition unit configured to acquire information about distance to a target, from a parallax image based on a signal from the photoelectric conversion apparatus, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2008/0203309 ("Frach") discloses a photoelectric conversion apparatus comprising: a photodiode (52, Fig. 3) configured to cause avalanche multiplication therein (52 is an avalanche photodiode, Fig. 3 and paragraph [0049]); a counter (66, Fig. 3) configured to count a pulse generated by the avalanche multiplication, and cumulate the count to generate a count signal (paragraph [0051]); and controlling power consumption of the pixel by deliberately increasing the dead time of an individual pixel between two acquisitions (paragraph [0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878